ON MOTION FOR REHEARING.
Sutton, J.
This case is clearly distinguishable from the cases of Southern Ry. Co. v. Slaton, 41 Ga. App. 759, Central R. Co. v. Smith, 78 Ga. 694, Bryson v. Southern Ry. Co., 3 Ga. App. 307, Reed v. Southern Ry. Co. (supra), and similar cases. After the plaintiff had crossed the railroad track on which the box-cars were standing, and the north-bound train had passed over the crossing, there was nothing to prevent him from seeing the approaching south-bound train. Plaintiff distinctly alleged in his petition that “Because of the presence of said box-cars on each side of said crossing, a person entering upon said crossing from Marietta street could not see the approaching trains until such person had gotten beyond the tracks on which said box-cars were standing;” that “as petitioner got past the first track from Marietta street, on which said box-cars were standing, an outbound train headed in a northerly direction was passing over Simpson street at said point;” that “when said train had passed, petitioner proceeded across the track along which said train had just passed and- onto the next track beyond;” and that “just as petitioner got upon said track he was struck by an incoming train traveling in a southerly direction.” So it will be seen that it affirmatively appears from the petition that the plaintiff had passed the line of box-cars and that they had nothing to do with his injury. There was nothing in the petition to show why the plaintiff could not have seen the incoming train approaching from the north, before stepping onto the track on which it was approaching, had he looked. Plaintiff had passed beyond the line of box-cars, which he asserts obstructed his view, and had waited until the north-bound train had passed over the crossing and then stepped onto that track and onto the track on which the south-bound train was approaching. It would seem, *351therefore, that the plaintiff used no discretion or care at all in entering upon the track on which the incoming train was approaching. “In the Peeples case the plaintiff was at a railroad crossing waiting for a passing train to go over the crossing, and his view of a train approaching on the track on which he was standing was unobstrheted. In the Cox case [38 Ga. App. 88], the plaintiff, who was in full possession of her faculties of sight and hearing, walked upon a railroad-track while a train, within her sight and hearing, was approaching.” Cen. &c. Ry. Co. v. Hewell, 42 Ga. App. 623 (157 S. E. 101). In Hadaway v. So. Ry. Co., 41 Ga. App. 670 (154 S. E. 296), this court, referring to the Peeples case, said: “In that case the plaintiff stepped upon one track while a train was actually passing on another track immediately in front of him; in other words ‘the crossing was blocked’ by one train ‘when the plaintiff approached it.’ He thus stood upon the track till ‘the train had cleared the crossing,’ and was there struck by another train that approached in the meantime. Moreover, that case was decided on demurrer, whereas the instant case is here on the evidence, and, in dealing with questions of evidence, ‘latitude is allowed for drawing reasonable inferences and deductions from the evidence to support the plaintiff’s case; whereas on questions raised by demurrer, a petition is to be construed most strongly against the pleader.’ Central of Georgia Ry. Co. v. Tapley, 145 Ga. 792 (3 b).” So, from the allegations of the petition in this case, it affirmatively appears that the plaintiff could have avoided the injury by the exercise of ordinary care. Behearing denied.